Title: From Thomas Jefferson to David Campbell, 10 November 1791
From: Jefferson, Thomas
To: Campbell, David



Sir
Philadelphia Nov. 10. 1791.

I have now the pleasure to inclose you a catalogue of books on the scale you mentioned to me. I would advise you to establish your correspondence with some bookseller in Dublin, from whence such of them as have been printed there will cost you not two thirds, and the law books not one third of what they will in London.
I thank you, Sir, for the compliment you have been pleased to pay me in the naming of your son. Nobody is more sensible than myself of the little pretension I have to distinctions of that kind; but there is the greater cause of being thankful for them.—I have the honor to be with great esteem, Sir your most obedt. humble servt,

Th: Jefferson

